—Appeal from order, Supreme Court, New York County (Charles Ramos, J.), entered January 11, 2001, which granted the motion of defendant King World Productions to dismiss the complaint pursuant to CPLR 3211 (a) (7), unanimously dismissed, without costs. .
Plaintiff states in his appellate submissions that he does not appeal from the motion court’s determination to dismiss his action as against defendant King World Productions. This being the case, there is nothing left to appeal from since the only determination made in the appealed order was to dismiss the action against King World. Although plaintiff maintains that the appealed order dismissed the action against all of the above-captioned defendants, this was plainly not the case. King World was the only defendant to appear in the action and, accordingly, the only defendant against whom the complaint could have been dismissed pursuant to CPLR 3211 (a) (7). Concur— Sullivan, J.P., Rosenberger, Rubin, Friedman and Marlow, JJ.